Exhibit 10.1

Cascade Microtech, Inc.

2008 Executive Compensation Plan

for the Six-Month Period Ending June 30, 2008

Participants

 

Geoff Wild

  

Chief Executive Officer and President

Steven Sipowicz

  

Chief Financial Officer, Vice President of Finance, Treasurer and Corporate
Secretary

Eric Strid

  

Chief Technology Officer

John Pence

  

Vice President and General Manager, Engineering Products Division

Willis Damkroger

  

Vice President and General Manager, Production Products Division

Performance Criteria

Bonuses for these participants are calculated on a percentage of their base
salary based on attainment of planned levels of net income, operating income and
divisional revenue. Determinations as to whether the performance targets have
been met are made on a six-month basis.

This table lists the portion of the total bonus payout that is based on the
different performance measures, for each executive:

 

     Corporate and Division Metrics        Net
income     Operating
income     Engineering
products
revenue     Production
products
revenue  

Chief Executive Officer

   30 %   30 %   20 %   20 %

Chief Financial Officer

   30 %   30 %   20 %   20 %

Chief Technology Officer

   —       60 %   20 %   20 %

VP Engineering Products

   —       60 %   40 %   —    

VP Production Products

   —       60 %   —       40 %

The payout for the operating income and net income portion will be:

 

  •  

100% payout for achievement of 100% of the planned consolidated operating income
and net income (“target”)

 

  •  

Linear from 50% payout for operating income and net income at minimum dollar
level to 100% payout at 100% of target to 200% payout cap at maximum dollar
level and higher

 

  •  

Zero for operating income and net income below 50% of target

The payout for the product line revenue portion will be:

 

  •  

100% payout for achievement of 100% of the planned respective consolidated
product line revenue (“target”)

 

  •  

Linear from 0% payout for product line revenues at 50% of target to 200% payout
cap at 150% of target and higher

 

  •  

Zero for product line revenues below 50% of target